Exhibit 10.1

 

AMENDMENT NO. 1

TO

FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

QUALITYTECH, LP

 

THIS AMENDMENT NO. 1 TO FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP (this “Amendment”), dated as of March 15, 2018, is entered into by
QTS Realty Trust, Inc., a Maryland corporation, as the general partner (the
“Company”) of QualityTech, LP, a Delaware limited partnership (the
“Partnership”), pursuant to the authority granted to the Company in the Fifth
Amended and Restated Agreement of Limited Partnership of QualityTech, LP, dated
as of October 15, 2013 (the “Partnership Agreement”), for the purpose of
classifying, designating, establishing and issuing additional Partnership Units
in the form of Series A Preferred Partnership Units (as defined below).
Capitalized terms used and not defined herein shall have the meanings set forth
in the Partnership Agreement.

 

WHEREAS, a Pricing Committee of the Board of Directors (the “Board”) of the
Company, acting pursuant to authorization from the Board, adopted resolutions by
unanimous written consent on March 8, 2018 classifying and designating 4,600,000
shares of Preferred Stock (as defined in the Articles of Amendment and
Restatement of the Company (the “Charter”)) as Series A Preferred Stock (as
defined below);

 

WHEREAS, in connection with the classification by the Pricing Committee, the
Company filed the Series A Articles Supplementary (as defined below) to the
Charter with the State Department of Assessments and Taxation of Maryland,
effective on March 14, 2018, establishing the Series A Preferred Stock, with
such preferences, rights, powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption as described in the
Series A Articles Supplementary;

 

WHEREAS, on March 15, 2018, the Company issued 4,280,000 shares of the Series A
Preferred Stock, and as of the date hereof, the Company is authorized to issue
an additional 320,000 shares of Series A Preferred Stock; and

 

WHEREAS, the Company has determined that, in connection with the issuance of the
Series A Preferred Stock, it is necessary and desirable to amend the Partnership
Agreement to create additional Partnership Units in the form of Series A
Preferred Partnership Units (as defined below) having such preferences, rights,
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption which are substantially the same as the economic
rights of the Series A Preferred Stock.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Company hereby amends the Partnership Agreement as follows:

 

Section 1.  Article 1 of the Partnership Agreement is hereby amended to add the
following definitions:

 

“Series A Articles Supplementary” shall mean the Articles Supplementary
Establishing

 

--------------------------------------------------------------------------------


 

and Fixing the Rights and Preferences of a Series of Preferred Stock,
designating the rights and preferences of the 7.125% Series A Cumulative
Redeemable Perpetual Preferred Stock, filed as part of the Company’s Charter
with the State Department of Assessments and Taxation of Maryland, effective on
March 14, 2018.

 

“Series A Preferred Partnership Interests” shall mean an ownership interest in
the Partnership evidenced by the Series A Preferred Partnership Units, having a
preference in payment of distributions or on liquidation as set forth in this
Amendment.

 

“Series A Preferred Partnership Units” shall mean the series of Preferred
Partnership Units established pursuant to this Amendment, representing a
fractional, undivided share of the Series A Preferred Partnership Interests of
all Partners issued under the Partnership Agreement.

 

“Series A Preferred Stock” shall mean the 7.125% Series A Cumulative Redeemable
Perpetual Preferred Stock of the Company, with such preferences, rights, voting
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption as described in the Series A Articles
Supplementary.

 

Section 2. In accordance with Section 4.2 of the Partnership Agreement, set
forth in Exhibit J hereto are the terms and conditions of the Series A Preferred
Partnership Units hereby classified, designated, established and issued to the
Company in consideration of its contribution to the Partnership of the proceeds
of the issuance and sale of the Series A Preferred Stock by the Company. The
Partnership Agreement hereby is amended to incorporate such Exhibit as Exhibit J
thereto to reflect the issuance of the Series A Preferred Partnership Units.

 

Section 3. Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the Company hereby ratifies and confirms.

 

Section 4. This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to conflicts of
law.

 

Section 5. If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

[Remainder of page intentionally left blank, signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment to the Fifth
Amended and Restated Partnership Agreement of QualityTech, LP as of the date
first set forth above.

 

 

 

 

GENERAL PARTNER:

 

 

 

QTS Realty Trust, Inc.

 

 

 

 

By:

/s/ Shirley E. Goza

 

 

Shirley E. Goza

 

 

Secretary and General Counsel

 

[Signature Page to Amendment No. 1 to the Fifth Amended and Restated Agreement

of Limited Partnership of QualityTech LP]

 

--------------------------------------------------------------------------------


 

EXHIBIT J

DESIGNATION OF TERMS AND CONDITIONS OF

SERIES A PREFERRED PARTNERSHIP UNITS

 

A. Designation and Number. A series of Preferred Partnership Units, designated
as Series A Preferred Partnership Units, is hereby established. The number of
Series A Preferred Partnership Units shall be 4,600,000.

 

B. Rank. The Series A Preferred Partnership Units will, with respect to rights
to receive distributions and to participate in distributions or payments upon
liquidation, dissolution or winding up of the Partnership, rank (a) senior to
the Common Partnership Units and any other Partnership Units of the Partnership,
now or hereafter issued and outstanding, the terms of which provide that such
Partnership Units rank, as to distributions and upon liquidation, dissolution or
winding up of the Partnership, junior to such Series A Preferred Partnership
Units (“Junior Units”), (b) on a parity with any other Partnership Units of the
Partnership, that the Company may authorize or issue in the future that,
pursuant to the terms thereof, rank on parity with the Series A Preferred
Partnership Units with respect to the payment of dividends and the distributions
of assets in the event of liquidation, dissolution or winding up of the
Partnership (“Parity Units”); and (c) junior to all Partnership Units of the
Partnership  that the Company may authorize or issue in the future, that
pursuant to the terms thereof, rank senior to the Series A Preferred Partnership
Units with respect to the payment of dividends and the distribution of assets in
the event of the liquidation, dissolution or winding up of the Partnership
(“Senior Units”).

 

C. Distributions.

 

(i) Subject to the rights of holders of any Preferred Partnership Units ranking
senior to the Series A Preferred Partnership Units as to the payment of
distributions, the Company, in its capacity as the holder of the then
outstanding Series A Preferred Partnership Units, shall be entitled to receive,
when, as and if authorized by the Company, out of funds legally available for
payment of distributions, cumulative cash distributions at the rate of 7.125%
per annum of the $25.00 liquidation preference of each Series A Preferred
Partnership Unit (equivalent to $1.78125 per annum per Series A Preferred
Partnership Unit).

 

(ii) Distributions on each outstanding Series A Preferred Partnership Unit shall
be cumulative from and including March 15, 2018 (the “Original Issuance Date”) 
and shall be payable (i) for the period from the Original Issuance Date to
April 14, 2018, on April 15, 2018, and (ii) for each quarterly distribution
period thereafter, quarterly in equal amounts in arrears on the 15th of each
January, April, July and October, (each such day being hereinafter called a
“Series A Distribution Payment Date”) at the then applicable annual rate;
provided, however, that if any Series A Distribution Payment Date falls on any
day other than a Business Day (as defined in the Series A Articles
Supplementary), the distribution which would otherwise have been payable on such
Series A Distribution Payment Date may be paid on the next succeeding Business
Day with the same force and effect as if paid on such Series A Distribution
Payment Date, and no interest or other sums shall accrue on the amount so
payable from such Series A Distribution Payment Date to such next succeeding
Business Day. The period from and including the Original Issue Date but
excluding April 15, 2018, and each subsequent period from and including
April 15, 2018 or a Series A distribution Payment Date, is hereafter called a
“Dividend Period.” Each distribution is payable to holders of record as they
appear on the Partnership Unit records of the Partnership at the close of
business on the record date, not exceeding 30 days preceding the

 

--------------------------------------------------------------------------------


 

applicable Series A Distribution Payment Date, as shall be fixed by the Company.
Distributions shall accumulate from the Original Issue Date or the most recent
Series A Distribution Payment Date to which distribution have been paid, whether
or not there shall be funds legally available for the payment of such
distributions, whether the Partnership has earnings or whether such
distributions are authorized. No interest, or sum of money in lieu of interest,
shall be payable in respect of any distribution payment or payments on the
Series A Preferred Partnership Units that may be in arrears. Holders of the
Series A Preferred Partnership Units shall not be entitled to any distributions,
whether payable in cash, property or stock, in excess of full cumulative
distributions, as herein provided, on the Series A Preferred Partnership Units.
Distributions payable on the Series A Preferred Partnership Units for any period
greater or less than a full distribution period will be computed on the basis of
a 360-day year consisting of twelve 30-day months. Distributions payable on the
Series A Preferred Partnership Units for each full distribution period will be
computed by dividing the applicable annual distribution rate by four. After full
cumulative distributions on the Series A Preferred Partnership Units have been
paid or declared and funds therefor set aside for payment with respect to a
distribution period, the holders of Series A Preferred Partnership Units will
not be entitled to any further distributions with respect to that distribution
period.

 

(iii) So long as any Series A Preferred Partnership Units are outstanding, no
distributions, except as described in the immediately following sentence, shall
be authorized and declared or paid or set apart for payment on any series or
class or classes of Parity Units for any period unless full cumulative
distributions have been declared and paid or are contemporaneously declared and
paid or declared and a sum sufficient for the payment thereof set apart for such
payment on the Series A Preferred Partnership Units for all prior distribution
periods. When distributions are not paid in full or a sum sufficient for such
payment is not set apart, as aforesaid, all distributions authorized and
declared upon the Series A Preferred Partnership Units and all distributions
authorized and declared upon any other series or class or classes of Parity
Units shall be authorized and declared ratably in proportion to the respective
amounts of distributions accumulated and unpaid on the Series A Preferred
Partnership Units and such Parity Units.

 

(iv) So long as any Series A Preferred Partnership Units are outstanding, no
distributions (other than distributions paid solely in Junior Units of, or in
options, warrants or rights to subscribe for or purchase, Junior Units) shall be
authorized and declared or paid or set apart for payment or other distribution
authorized and declared or made upon Junior Units, nor shall any Junior Units be
redeemed, purchased or otherwise acquired (other than a redemption, purchase or
other acquisition of Partnership Units made for purposes of and in compliance
with requirements of an employee incentive or benefit plan of the Company or any
subsidiary, or a conversion into or exchange for Junior Units or redemptions for
the purpose of preserving the Company’s qualification as a REIT (as defined in
the Charter), or redemptions of Partnership Units pursuant to Article 8 of the
Partnership Agreement), for any consideration (or any monies to be paid to or
made available for a sinking fund for the redemption of any such units) by the
Partnership, directly or indirectly (except by conversion into or exchange for
Junior Units), unless in each case full cumulative distributions on all
outstanding shares of Series A Preferred Partnership Units and any Parity Units
at the time such distributions are payable shall have been paid or set apart for
payment for all past distribution periods with respect to the Series A Preferred
Partnership Units and all past distribution periods with respect to such Parity
Units.

 

(v) Any distribution payment made on the Series A Preferred Partnership Units
shall first be credited against the earliest accrued but unpaid distribution due
with respect to such Units which remains payable.

 

--------------------------------------------------------------------------------


 

(vi) Except as provided herein, the Series A Preferred Partnership Units shall
not be entitled to participate in the earnings or assets of the Partnership.

 

(vii) As used herein, the term “Business Day” shall mean any day, other than a
Saturday or Sunday, that is neither a legal holiday nor a day on which banking
institutions in New York, New York are authorized or required by law, regulation
or executive order to close.

 

(viii) As used herein, the term “distribution” does not include distributions
payable solely in Junior Units on Junior Units, or in options, warrants or
rights to holders of Junior Units to subscribe for or purchase any Junior Units.

 

D. Liquidation Preference.

 

(i) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the assets of the Partnership shall be made to or set apart for
the holders of Junior Units, the holders of the Series A Preferred Partnership
Units shall be entitled to receive $25 per Unit (the “Liquidation Preference”)
plus an amount per Unit equal to all distributions (whether or not earned or
declared) accumulated and unpaid thereon to, but not including, the date of
final distribution to such holders; but such holders of the Series A Preferred
Partnership Units shall not be entitled to any further payment. If, upon any
such liquidation, dissolution or winding up of the Partnership, the assets of
the Partnership, or proceeds thereof, distributable among the holders of the
Series A Preferred Partnership Units shall be insufficient to pay in full the
preferential amount aforesaid and liquidating payments on any other Parity
Units, then such assets, or the proceeds thereof, shall be distributed among the
holders of such Series A Preferred Partnership Units and any such other Parity
Units ratably in accordance with the respective amounts that would be payable on
such Series A Preferred Partnership Units and any such other Parity Units if all
amounts payable thereon were paid in full. For the purposes of this Section D,
none of (i) a consolidation or merger of the Partnership with one or more
entities, (ii) a statutory Unit exchange or (iii) a sale or transfer of all or
substantially all of the Partnership’s assets shall be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.

 

(ii) Until payment shall have been made in full to the holders of Series A
Preferred Partnership Units, as provided in this Section D, and to the holders
of Parity Units, subject to any terms and provisions applying thereto, no
payment will be made to any holder of Junior Units, upon the liquidation,
dissolution or winding up of the Partnership.  Subject to the rights of the
holders of Parity Units, upon any liquidation, dissolution or winding up of the
Partnership, after payment shall have been made in full to the holders of the
Series A Preferred Partnership Units, as provided in this Section D, any series
or class or classes of Junior Units shall be entitled to receive, subject to any
respective terms and provisions applying thereto, any and all assets remaining
to be paid or distributed, and the holders of the Series A Preferred Partnership
Units shall not be entitled to share therein.

 

E. Redemption. In connection with the redemption by the Company of any shares of
Series A Preferred Stock in accordance with the provisions of the Series A
Articles Supplementary, the Partnership shall provide cash to the Company for
such purpose which shall be equal to the redemption price (as set forth in the
Series A Articles Supplementary), plus all plus any accumulated and unpaid
dividends on the Series A Preferred Stock (whether or not declared), to, but not
including, the redemption date, and one Series A Preferred Partnership Unit
shall be concurrently redeemed with respect to each share of Series A Preferred
Stock so redeemed by the Company. From and after the

 

--------------------------------------------------------------------------------


 

applicable redemption date, the Series A Preferred Partnership Units so redeemed
shall no longer be outstanding and all rights hereunder, to distributions or
otherwise, with respect to such Series A Preferred Partnership Units shall
cease. Any Series A Preferred Partnership Units so redeemed may be reissued to
the Company at such time as the Company issues or reissues a corresponding
number of shares of Series A Preferred Stock, in exchange for the contribution
by the Company to the Partnership of the proceeds from such reissuance.

 

F. Voting Rights. Except as required by applicable law or the Partnership
Agreement, the holder of the Series A Preferred Partnership Units, as such,
shall have no voting rights.

 

G. Conversion. The Series A Preferred Partnership Units are not convertible into
or exchangeable for any other property or securities of the Partnership, except
as provided herein.

 

(i) In the event of a conversion of any Series A Preferred Stock into Class A
common stock of the Company, par value $0.01 per share (“Common Stock”), in
accordance with the Series A Articles Supplementary, upon conversion of such
Series A Preferred Stock, the Partnership shall convert an equal whole number of
the Series A Preferred Partnership Units into Common Partnership Units as such
shares of Series A Preferred Stock are converted into shares of Common Stock. In
the event of a conversion of any Series A Preferred Stock into consideration
other than Common Stock in accordance with the Series A Articles Supplementary,
the Partnership shall retire a number of Series A Preferred Partnership Units
equal to the number of shares of Series A Preferred Stock converted into such
other form of consideration. In the event of a conversion of the Series A
Preferred Stock into Common Stock, to the extent the Company is required to pay
cash in lieu of fractional shares of Common Stock pursuant to the Series A
Articles Supplementary in connection with such conversion, the Partnership shall
distribute an equal amount of cash to the Company.

 

(ii) Following any such conversion retirement by the Partnership pursuant to
this Section G, the Company shall make such revisions to the Partnership
Agreement as it determines are necessary to reflect such conversion.

 

H. Restriction on Ownership. The Series A Preferred Partnership Units shall be
owned and held solely by the Company.

 

I. Allocations. Allocations of the Partnership’s items of income, gain, loss and
deduction shall be allocated pro rata among holders of Series A Preferred
Partnership Units in accordance with Article VI of the Partnership Agreement.

 

* * *

 

7

--------------------------------------------------------------------------------